Citation Nr: 1736074	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from February 1964 to February 1966.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2013 rating decision in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO) denied entitlement to service connection for posttraumatic stress disorder (PTSD).

The Board notes that during the pendency of the appeal, the Veteran submitted evidence medical evidence of his current diagnosis of anxiety disorder and adjustment disorder with depressed mood with possible symptoms of PTSD.  The issue has been recharacterized to reflect the medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's acquired psychiatric disorder.

The Veteran contends that his acquired psychiatric disorder is due to his period of service.  Specifically, the Veteran asserts that due to his time in the military hospital for treatment of his shoulder, he witnessed the injuries of other service members, which resulted in his depression.

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has a current diagnosis of anxiety disorder NOS, adjustment disorder with depressed mood, and some PTSD symptoms.  The Veteran has asserted that his acquired psychiatric disorders are due to his time in the military hospital.  The Veteran's service treatment records indicate that he was hospitalized for an eight day convalescence leave from August 1965 to September 1965 due to a left shoulder injury in service.  The Veteran's March 2014 VA medical record indicates that the Veteran's experience in the hospital may be related to the Veteran's hospital stay during service.  See McLendon, 20 Vet. App. at 83 ("The third prong, which requires evidence that the claimed disability or symptoms 'may be' associated with the established event, is a low threshold").  Nevertheless, the current medical evidence is insufficient for adjudicating the claim.  Thus, a remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of his claimed acquired psychiatric disorder, to include anxiety and MDD.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder, to include anxiety and MDD, was manifested in, caused by or is otherwise etiologically related to his period of service.  

2.  After any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




